  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 1 of 29



__________________________________________________________________
                                              SO ORDERED,



                                             Judge Neil P. Olack
                                             United States Bankruptcy Judge
                                             Date Signed: November 5, 2018

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI

 IN RE:

           JUDY THOMPSON AND                                           CASE NO. 12-03668-NPO
           MARION THOMPSON,

              DEBTORS.                                                             CHAPTER 13

 JUDY THOMPSON AND                                                                 PLAINTIFFS
 MARION THOMPSON

 VS.                                                          ADV. PROC. NO. 17-00058-NPO

 SETERUS, INC.                                                                    DEFENDANT

                     MEMORANDUM OPINION AND ORDER
               DENYING DEFENDANT’S MOTION TO DISMISS AND
            DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       There came on for consideration the Motion to Dismiss (the “Motion to Dismiss”) (Adv.

Dkt. 35) 1 filed by Seterus, Inc. (“Seterus”); the Plaintiff’s Response to Motion to Dismiss (the

“Response in Opposition to Motion to Dismiss”) (Adv. Dkt. 40); the Plaintiff’s Motion for

Summary Judgment (the “Summary Judgment Motion”) (Adv. Dkt. 36) filed by the debtor, Marion




       1
          Citations to the record are as follows: (1) citations to docket entries in the above-
referenced adversary proceeding (the “Adversary”) are cited as “(Adv. Dkt. ____)”; and (2)
citations to docket entries in the above-styled bankruptcy case (the “Bankruptcy Case”) are cited
as “(Bankr. Dkt. ____)”.
                                           Page 1 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 2 of 29




Thompson (“Joe Thompson”); 2 the Plaintiff’s Memorandum Brief in Support of Motion for

Summary Judgment (the “Brief in Support of Summary Judgment Motion”) (Adv. Dkt. 37) filed

by Joe Thompson; the Response to Motion for Summary Judgment (the “Summary Judgment

Response”) (Adv. Dkt. 43) filed by Seterus; the Memorandum Brief in Support of Response to

Motion for Summary Judgment (the “Brief in Opposition to Summary Judgment Motion”) (Adv.

Dkt. 44) filed by Seterus; the Plaintiff’s Reply Brief in Support of Motion for Summary Judgment

(the “Reply Brief”) (Adv. Dkt. 45) filed by Joe Thompson; and the Defendant’s Reply to Response

to Motion to Dismiss (the “Reply to Response to Motion to Dismiss”) (Adv. Dkt. 46) filed by

Seterus in the Adversary. Joe Thompson attached eleven exhibits to the Summary Judgment

Motion (Adv. Dkt. 36-1 to 36-11), 3 and Seterus attached seven exhibits to the Summary Judgment

Response (Adv. Dkt. 43-1 to 43-7). 4

                                              Jurisdiction

       The Court finds that it has subject matter jurisdiction pursuant to 28 U.S.C. § 1334. This

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O). Notice of the Motion to

Dismiss and the Summary Judgment Motion was proper under the circumstances.

                                                 Facts 5

       On November 30, 2009, Judy Smith Thompson (“Judy Thompson”) signed a promissory

note in favor of Quicken Loans, Inc. in the amount of $94,200.00 (the “Note”) (S. Ex. 3). The




       2
           See Dep. of Marion Thompson (Adv. Dkt. 43-5 at 5) (“Everybody calls me Joe.”).
       3
           Joe Thompson’s exhibits will be referred to as “(J.T. Ex. __)”.
       4
           Seterus’s exhibits will be referred to as “(S. Ex. __)”.
       5
         The following findings of fact and conclusions of law are made pursuant to Rule 7052 of
the Federal Rules of Bankruptcy Procedure.
                                              Page 2 of 29
   17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 3 of 29




Note required Judy Thompson to make monthly principal and interest payments of $720.63. (S.

Ex. 3 ¶ 3). To secure repayment of the Note, Judy Thompson and her then spouse, Joe Thompson

(together with Judy Thompson, the “Thompsons”), signed a Deed of Trust (J.T. Ex. 1; S. Ex. 4)

against residential property located at 1802 Irby Road, Morton Mississippi (the “Property”). In

compliance with § 5 of the Deed of Trust, Judy Thompson insured the Property against loss by fire

by obtaining an insurance policy from State Farm Fire and Casualty Co. (“State Farm”) (S. Ex. 4

§ 5).

Commencement of Bankruptcy Case

        While still married, the Thompsons filed a joint voluntary petition for relief (Bankr. Dkt.

1) under chapter 13 of the Bankruptcy Code on November 19, 2012, and filed a Chapter 13 Plan

(the “Plan”) (Bankr. Dkt. 12) on December 3, 2012. They were delinquent in their payments on

the Note when they commenced the Bankruptcy Case. In the Plan, the Thompsons proposed to

pay monthly Plan payments of $1,425.67 for a term of sixty months. (Adv. Dkt. 37 at 3). They

proposed to pay JPMorgan Chase Bank, National Association (“Chase”) 6 the arrearage of

$2,200.00 in installments of $36.67 per month and ongoing mortgage payments of $720.00 per

month. They proposed to pay unsecured creditors in full. The Court entered the Order Confirming

the Debtor’s Plan, Awarding a Fee to the Debtor’s Attorney and Related Orders (the “Confirmation

Order”) (Bankr. Dkt. 21) on February 4, 2013.

        On March 21, 2013, Chase filed a proof of claim (“POC”) (Claim #7) reflecting a total

amount due of $81,734.68 and an arrearage of $1,563.35. On September 26, 2014, Seterus, acting

as the loan servicer, filed the Transfer of Claim Other Than for Security (Bankr. Dkt. 29) to report

that the claim had been transferred to Federal National Mortgage Association (“Fannie Mae”). On



        6
            At some point, Chase acquired the Note from Quicken Loans, Inc.
                                           Page 3 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 4 of 29




September 3, 2015, Seterus filed the Notice of Change of Address for Creditor (Bankr. Dkt. 31),

and on March 24, 2016, counsel for Seterus filed the Appearance of Counsel (Bankr. Dkt. 34; J.T.

Ex. 3). These actions by Seterus demonstrate its knowledge of the existence of the Bankruptcy

Case since at least September 26, 2014.

Insurance Claim

       On June 27, 2015, a woodshop located on the Property was destroyed by an accidental fire.

(Adv. Dkt. 1-1 at 2; Adv. Dkt. 43-5 at 32). Judy Thompson filed an insurance claim with State

Farm. State Farm mailed Seterus two checks dated July 14, 2015, totaling $23,495.00 (the

“Insurance Proceeds”) made payable to both Judy Thompson and Seterus. (J.T. Ex. 4). With

respect to property insurance and insurance proceeds, § 5 of the Deed of Trust provided, in

pertinent part:

       Unless Lender and Borrower otherwise agree in writing, any insurance proceeds,
       whether or not the underlying insurance was required by Lender, shall be applied
       to restoration or repair of the Property, if the restoration or repair is economically
       feasible and Lender’s security is not lessened. During such repair and restoration
       period, Lender shall have the right to hold such insurance proceeds until Lender has
       had an opportunity to inspect such Property to ensure the work has been completed
       to Lender’s satisfaction, provided that such inspection shall be undertaken
       promptly. Lender may disburse proceeds for the repairs and restoration in a single
       payment or in a series of progress payments as the work is completed. Unless an
       agreement is made in writing or Applicable Law requires interest to be paid on such
       insurance proceeds . . . If the restoration or repair is not economically feasible or
       Lender’s security interest would be lessened, the insurance proceeds shall be
       applied to the sums secured by this Security Instrument, whether or not then due,
       with the excess, if any, paid to the Borrower. Such insurance proceeds shall be
       applied in the order provided for in Section 2.

(S. Ex. 1 § 5). Section 2 provided, in pertinent part:

       2.     Application of Payments or Proceeds. Except as otherwise described in this
       Section 2, all payments accepted and applied by Lender shall be applied in the
       following order of priority: (a) interest due under the Note; (b) principal due under
       the Note; (c) amounts due under Section 3. Such payments shall be applied to each
       Periodic Payment in the order in which it became due. Any remaining amounts



                                            Page 4 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 5 of 29




        shall be applied first to late charges, second to any other amounts due under this
        Security Instrument, and then to reduce the principal balance of the Note.

        *   *     *

               Any application of payments, insurance proceeds, or Miscellaneous
        Proceeds to principal due under the Note shall not extend or postpone the due date,
        or change the amount, of the Periodic Payments.

(S. Ex. 1 § 2).

        Seterus forwarded the unsigned checks to Judy Thompson for her endorsement. (S. Ex. 6

at 18). Judy Thompson endorsed and returned the checks to Seterus on August 5, 2015. (J.T. Ex.

5). The checks were accompanied by a letter from Judy Thompson, explaining that she intended

to replace the woodshop with a prefabricated metal building and “asking that your officers endorse

the checks as per your request and return them to me as soon as possible so that we can purchase

the new building and have it installed as soon as possible.” (Id.). Seterus received the checks on

August 11, 2015 and deposited the Insurance Proceeds into a restricted escrow account. (Adv.

Dkt. 43-6 at 44). There is no evidence in the record that either the Thompsons or Seterus informed

Harold J. Barkley, Jr., the duly-appointed chapter 13 trustee (the “Trustee”), about the Insurance

Proceeds during this time.

        Seterus sent a letter to Judy Thompson dated August 18, 2015, advising her that it “uses

QBE Property Loss Department (QBE) to assist homeowners in the event of loss or damage to

property securing the loans that we service.” (J.T. Ex. 6). With respect to her request that Seterus

release the Insurance Proceeds to her, Seterus informed her that “[b]ecause the total loss exceeds

the limit we will pay directly to the homeowner, we have deposited the check into a holding

account, so that repairs to the property can be monitored and inspected and funds disbursed

accordingly.” (Id.). Jessica Ludlow (“Ludlow”), the escrow administration manager for Seterus,

testified by deposition that Fannie Mae’s servicing guidelines for disbursing insurance proceeds

                                           Page 5 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 6 of 29




are based on the status of the loan. (S. Ex. 6 at 30-32). When asked to explain why Seterus refused

to release the total Insurance Proceeds, she testified that pursuant to Fannie Mae’s servicing

guidelines, if a loan is 31 days or more delinquent and the insurance proceeds are greater than

$2,500.00, Seterus may release an initial disbursement of only twenty-five percent (25%) of the

total insurance proceeds up to $10,000.00 and may disburse the remaining insurance funds in

increments that do not exceed twenty-five percent (25%) of the total insurance proceeds following

inspection of the repairs. (S. Ex. 6 at 30).

       Another letter from Seterus dated August 19, 2015, included a claim packet that explained

the monitoring process and listed the contact information for the QBE Property Loss Department

(“QBE”). In the letter, Seterus wrote “[u]pon QBE’s receipt of the necessary documentation, as

described in the packet, QBE will review the information. If everything required has been

received, QBE will release the first disbursement to begin work on the property. QBE will require

an inspection prior to the release of any additional funds. A final inspection will be required to

ensure all repairs are complete.” (J.T. Ex. 6).

       After learning that she would have to comply with certain requirements to replace the

woodshop, Judy Thompson sent a letter to QBE dated September 3, 2015, asking QBE and Seterus

to apply the insurance proceeds to the unpaid loan balance.

       From our recent correspondence regarding the checks mailed to you for
       reimbursement from State Farm Insurance Company and the recent fire of a storage
       building on my property at the above mentioned address, I am writing to request
       that the funds from the checks you still have in your possession be used as payments
       to my mortgage. Your company has disallowed me to replace the building with a
       prefabricated building to the property, and we are unable to rebuild the building at
       this time. Please use those funds to apply to my mortgage balance, and in return
       please provide correspondence to me confirming this transaction was completed,
       with a total remaining balance on the mortgage as soon as possible.




                                               Page 6 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 7 of 29




(J.T. Ex. 7). According to Ludlow, QBE notified Judy Thompson on September 23, 2015, that her

request to forego replacing the woodshop was under review by Fannie Mae. (S. Ex. 6 at 23).

Ludlow testified that on October 19, 2015, QBE requested, either by letter or by telephone, a copy

of the insurance adjuster’s report apparently for the purpose of determining the economic

feasibility of replacing the woodshop. (Id.). After receiving no response from Judy Thompson,

QBE obtained a copy of the adjuster’s report directly from State Farm on December 1, 2015. (S.

Ex. 6 at 24-25). That same day, Seterus submitted to Fannie Mae “Form 176,” a form by which

Seterus makes recommendations regarding the application of insurance proceeds. On December

2, 2015, Fannie Mae denied Judy Thompson’s request to apply the Insurance Proceeds to the

unpaid balance of the loan based on the information provided by Seterus but agreed to allow her

to replace the woodshop with a prefabricated structure. Fannie Mae instructed Seterus to work

with Judy Thompson in repairing and replacing the woodshop. (S. Ex. 6 at 25). On December 8,

2015, QBE contacted Judy Thompson notifying her that Fannie Mae had denied her request to

apply the Insurance Proceeds and requesting a copy of the floor plans for the prefabricated

building. QBE contacted Judy Thompson again in March, May, and July 2016 but never received

the floor plans. (S. Ex. 6 at 33). Finally, on September 26, 2016, QBE advised Judy Thompson

by telephone to send a letter requesting that Fannie Mae apply the Insurance Proceeds to the unpaid

balance of the loan. (S. Ex. 6 at 35). After receiving no response, QBE sent Judy Thompson a

letter in May 2017 reiterating its request that she confirm in writing her preference not to replace

the woodshop. On May 25, 2017, Seterus received a letter from Judy Thompson indicating that

she did not intend to replace the woodshop, that the insurance claim matter was now the subject

of bankruptcy litigation, and to contact her attorney going forward. (S. Ex. 6 at 36). Ludlow




                                           Page 7 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 8 of 29




viewed the May 25, 2017, letter as the written confirmation it first asked Judy Thompson to provide

in August of 2016. (Id.).

       Seterus resubmitted “Form 176” to Fannie Mae notifying Fannie Mae of Judy Thompson’s

request that the funds be applied to the unpaid balance of the loan. Fannie Mae responded on June

13, 2017, informing Seterus to maintain the Insurance Proceeds in the escrow account until Seterus

obtained direction from the bankruptcy trustee and Judy Thompson’s counsel. (S. Ex. 6 at 37).

Fannie Mae otherwise had no objection to allowing Judy Thompson to apply the funds to the

unpaid balance of the loan given her current circumstances. On June 13, 2017, Seterus referred

Fannie Mae’s response to its bankruptcy department.

       On July 11, 2017, bankruptcy counsel for Judy Thompson asked Seterus to apply the

Insurance Proceeds to the unpaid balance of the loan. Seterus complied but redeposited the

Insurance Proceeds into the escrow account the next day, after being informed that Judy Thompson

had changed her mind. (Id.). Then, on May 2, 2018, Seterus applied the Insurance Proceeds to

the unpaid balance of the loan on May 2, 2018. (S. Ex. 6 at 34).

Dismissal & Reinstatement of Bankruptcy Case

       Meanwhile, the Trustee disbursed to Seterus, from August 28, 2015, through June 23, 2017,

pre-petition arrearage payments of $570.01 and continuing monthly mortgage payments of

$15,387.94, totaling $15,957.95. 7 (J.T. Ex. 9). On October 19, 2016, the Trustee filed the Notice

and Motion to Dismiss (Bankr. Dkt. 35) the Bankruptcy Case on the ground that the Thompsons

had become delinquent in their Plan payments with an amount due by November 9, 2016 of

$5,703.50. The Thompsons filed a response admitting that they were behind in their Plan payments

and requesting sixty days to bring their payments current. (Bankr. Dkt. 36). On December 16,



       7
           $15,957.95 = $570.01 + $15,387.94.
                                           Page 8 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 9 of 29




2016, the Court entered an Agreed Order (Bankr. Dkt. 40) providing for payment of the post-

petition mortgage arrears through December 2016 over the remaining Plan period with regular

maintenance payments to commence with the January 2017 payment. The Thompsons agreed that

if they became sixty days or more delinquent in their Plan payments, calculated from January 1,

2017, then the Bankruptcy Case would be dismissed without further notice or hearing.

       On December 20, 2016, the Thompsons filed the Motion to Modify Chapter 13 Plan (the

“First Motion to Modify”) (Bankr. Dkt. 44), notifying the Court and the Trustee for the first time

of the existence of the Insurance Proceeds and requesting that no further amounts be paid to

Seterus. Counsel for Seterus then informed counsel for the Thompsons that she was unable to

locate the Insurance Proceeds. (S. Ex. 6 at 42-43). Based on this information, which counsel for

the Thompsons construed as a representation by Seterus that the Insurance Proceeds were missing,

the Thompsons agreed to an order (Bankr. Dkt. 57), entered by the Court on April 3, 2017, denying

the First Motion to Modify. After the Thompsons again became sixty days delinquent in the Plan

payments, the Bankruptcy Case was dismissed on June 19, 2017, pursuant to the Agreed Order

(Bankr. Dkt. 40) entered on December 16, 2016. (Bankr. Dkt. 59). On July 14, 2017, the

Thompsons filed the Motion to Reinstate Chapter 13 Case (Bankr. Dkt. 64), setting forth as

grounds Seterus’s willingness to apply the Insurance Proceeds to the unpaid balance of the loan.

An Agreed Order (Bankr. Dkt. 70) submitted by the Thompsons and the Trustee was entered on

August 9, 2017, reinstating the Bankruptcy Case.

       The Thompsons filed a second Motion to Modify (Bankr. Dkt. 72), which was unopposed

and which the Court granted on September 8, 2017. (Bankr. Dkt. 74). The Plan was modified to

remove the provision that maintained the continuing mortgage payment and cured the pre-petition

mortgage arrearage to Seterus and to cease disbursements both to Seterus and unsecured creditors.



                                          Page 9 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 10 of 29




Divorce

       At some point in 2017, perhaps as early as January 2017, the Thompsons divorced, and Joe

Thompson moved away. 8 (S. Ex. 5 at 6, 13). Joe Thompson did not receive any interest in the

Property in the divorce proceedings. (S. Ex. 5 at 6, 28).

Adversary

       On October 10, 2017, the Thompsons filed the Complaint (the “Complaint”) (Adv. Dkt. 1)

initiating the Adversary against Seterus. In the Complaint, the Thompsons alleged, in general, that

Seterus failed to apply the Insurance Proceeds in September 2015 to cure the pre-petition

delinquency and reduce the principal loan balance, which resulted in numerous unnecessary

pleadings being filed and several unnecessary hearings being held in the Bankruptcy Case. (Id. at

5). If the Insurance Proceeds had been applied in September 2015, Plan payments could have been

reduced by $812.00 per month, and each payment applied thereafter to the mortgage would have

decreased the principal balance more. (Id. at 5-6).

       The Thompsons asserted seven counts for relief against Seterus. In Count I, they alleged

that Seterus breached the Deed of Trust by failing to apply the Insurance Proceeds to the unpaid

loan balance pursuant to Judy Thompson’s letter of September 3, 2015. (Id. at 2-3). In Count II,

they alleged that Seterus willfully violated the automatic stay by exercising control over the

Insurance Proceeds when it was aware of the pendency of the Bankruptcy Case. (Id. at 3). In

Count III, they argued that Seterus should be held in contempt of the Confirmation Order for

withholding the Insurance Proceeds from the estate based on its provisions that “[a]ll property

shall remain property of the estate and shall vest in the debtor only upon dismissal, discharge, or




       8
          The Thompsons did not ask the Court to de-consolidate their separate bankruptcy cases
after their divorce.
                                          Page 10 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 11 of 29




conversion.” (Id.). In Count IV, they asserted that Seterus misapplied the Insurance Proceeds by

failing to comply with § 2 of the Deed of Trust regarding the application of payments. (Id. at 4).

In Count V, they asserted that by failing to amend its POC and continuing to receive monthly

disbursements from the Trustee after receipt of the Insurance Proceeds, Seterus was unjustly

enriched by the misapplication of Plan payments. (Id.). In Count VI, they contended that Seterus

violated Regulation Z, 12 C.F.R. § 1026.36(c), by failing to provide the Thompsons with periodic

statements accounting for the Insurance Proceeds. (Id.). Finally, in Count VII, they sought

damages against Seterus for the emotional distress caused to them because of its intentional and/or

negligent act of withholding the Insurance Proceeds. (Id. at 5). In the Answer and Defenses (Adv.

Dkt. 10), Seterus denied any liability.

Bankruptcy Discharge

       On December 27, 2017, the Trustee issued the Trustee’s Notice of Completion of Plan

Payments in the Bankruptcy Case. (Bankr. Dkt. 85). On January 25, 2018, the Trustee issued the

Notice of Final Cure Payment (Bankr. Dkt. 87) pursuant to Rule 3002.1(f) of the Federal Rules of

Bankruptcy Procedure, indicating that the amount of the allowed pre-petition arrearage of

$1,563.35 had been paid, the payments consisting of $1,325.75 from the Trustee and $237.60 from

the Insurance Proceeds. Seterus filed a response on February 15, 2018, informing the Court that

it had not yet received authority to apply the Insurance Proceeds to the unpaid balance of the loan.

The Thompsons received a discharge under § 1328(a) on March 15, 2018. (Bankr. Dkt. 95). On

March 26, 2018, the Trustee filed the Chapter 13 Standing Trustee’s Amended Final Report and

Account (Bankr. Dkt. 97).




                                          Page 11 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 12 of 29




Suggestion of Death

       Judy Thompson died on March 29, 2018. On April 30, 2018, Seterus filed the Suggestion

of Death (the “Suggestion of Death”) (Adv. Dkt. 27) in the Adversary. A copy of the obituary of

Judy Thompson was attached to the Suggestion of Death as an exhibit. The obituary listed several

surviving relatives of “Judith Lynn (Smith) Thompson,” including her mother, one brother

(Tommy Smith), one sister (Sandy Taylor), two nieces, one nephew, two great nephews, and one

great niece.

       According to the certificate of service, Seterus served a copy of the Suggestion of Death

“either by electronic case filing or by United States mail postage pre-paid” to the following: Joe

Thompson, counsel for the Thompsons, the Trustee, and the Office of the United States Trustee.

(Id.). Seterus did not serve a copy of the Suggestion of Death on any of Judy Thompson’s

surviving relatives named in the obituary.

Summary Judgment Motion & Motion to Dismiss

       On August 28, 2018, Joe Thompson filed the Summary Judgment Motion and Brief in

Support of Summary Judgment Motion in the Adversary, alleging that there is no genuine issue in

dispute and that he is entitled to summary judgment as a matter of law on Counts I and II asserted

in the Complaint for breach of contract and violation of the automatic stay under 11 U.S.C. § 362. 9

Seterus filed the Motion to Dismiss earlier that same day, alleging that ninety days had elapsed

since service of the Suggestion of Death, but no motion for substitution had been filed and,

therefore, asking the Court to dismiss Judy Thompson’s claims pursuant to Rule 7025 of the

Federal Rules of Bankruptcy Procedure. On September 18, 2018, Joe Thompson filed the




       9
        Hereinafter, all code sections refer to the U.S. Bankruptcy Code found at Title 11 of the
United States Code, unless otherwise noted.
                                             Page 12 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 13 of 29




Response in Opposition to Motion to Dismiss, alleging that Seterus had failed to serve the

Suggestion of Death on any non-parties. Seterus then filed the Summary Judgment Response and

the Brief in Opposition to Summary Judgment Motion on September 27, 2018. Joe Thompson

filed the Reply Brief on October 10, 2018, and Seterus filed the Reply to Response to Motion to

Dismiss the same day.

                                           Discussion

       At issue before the Court is whether Judy Thompson’s claims against Seterus should be

dismissed and whether Joe Thompson should be granted judgment as a matter of law on his claims

against Seterus for breach of contract and willful violation of the automatic stay. The Court

considers first the Motion to Dismiss filed by Seterus.

A.     Motion to Dismiss

       Subject to certain provisions not relevant here, Rule 7025 of the Federal Rules of

Bankruptcy Procedure incorporates by reference Rule 25 of the Federal Rules of Civil Procedure

(“Rule 25”). Rule 25(a)(1) provides for the substitution of parties when a party to a lawsuit dies

and the claim by or against the decedent is not extinguished. Under Rule 25(a)(2), any motion to

substitute must be served on the parties as provided in Rule 5 of the Federal Rules of Civil

Procedure (“Rule 5”) and on non-parties as provided in Rule 4 of the Federal Rules of Civil

Procedure (“Rule 4”). The reference in Rule 25(a)(2) to Rule 5 is to Rule 7005 of the Federal

Rules of Bankruptcy Procedure (“Rule 7005”), and the reference to Rule 4 is to Rule 7004 of the

Federal Rules of Bankruptcy Procedure (“Rule 7004”). Rule 7005 applies Rule 5 in adversary

proceedings without change. Rule 7004 applies only specific subsections of Rule 4 in adversary

proceedings and modifies some of its provisions by, inter alia, allowing service nationwide and

by mail. Compare FED. R. BANKR. P. 7004(b), with FED. R. CIV. P. 4(e).



                                          Page 13 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 14 of 29




       There is no time limit for the substitution of the successor or representative of a deceased

party other than the ninety days that is triggered under Rule 25 by proper service of a statement

noting the death of a party. Under Rule 25, following proper service of “a statement noting the

death” of a party, a motion for substitution must be made “by any party or by the decedent’s

successor or representative” within ninety days or the action by or against the decedent must be

dismissed. FED. R. CIV. P. 25(a). The statement noting the death must be served in the same

manner as the motion to substitute; it must be served on the parties as provided in Rule 5 and on

non-parties as provided in Rule 4.

       On April 30, 2018, Seterus filed the Suggestion of Death, noting the death of Judy

Thompson. No successor or representative of Judy Thompson—neither Joe Thompson 10 nor any

of her surviving relatives—filed a motion to substitute before expiration of the ninety days, and on

August 28, 2018, Seterus filed the Motion to Dismiss requesting that the Court dismiss her claims

pursuant to Rule 25(a). 11 Joe Thompson opposes the Motion to Dismiss, pointing out that Seterus

failed to serve the Suggestion of Death on any non-party, including any of the individuals identified

in Judy Thompson’s obituary.

       Although Rule 25(a) does not identify the “non-party” upon whom the statement noting

the death must be served, most courts have construed Rule 25(a) as imposing a general obligation

on the noticing party to serve notice upon a deceased party’s successor or representative. See

Butler v. Anderson (In re C.R. Stone Concrete Contractors, Inc.), No. 05-1307, 2011 WL 3207204,




       10
            As stated previously, the Thompsons divorced in 2017. Although Joe Thompson
testified that he and Judy Thompson remained friendly after the divorce, he was not involved in
her financial affairs. (S. Ex. 5 at 6, 33).
       11
             Seterus does not question whether Judy Thompson’s claims in the Adversary survived
her death.
                                           Page 14 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 15 of 29




at *2 (Bankr. D. Mass. July 26, 2011) (“While Fed. R. Civ. P. 25(a)(3) does not specifically

identify what ‘nonparties’ must receive service, there is no question that the estate representative

sought to be substituted for the decedent falls within that category else the Court would have no in

personam jurisdiction over that nonparty.”). Consistent with this majority view, the Fifth Circuit

Court of Appeals Courts in Sampson v. ASC Industries, 780 F.3d 679 (5th Cir. 2015), held that a

Rule 25 notice of death must be served on a deceased party’s estate in accordance with Rule 4

before the ninety-day deadline can begin to run on the decedent’s cause of action. Id. at 683. In

reaching this conclusion, the Fifth Circuit was persuaded by the decisions of its sister circuits. See

Atkins v. City of Chicago, 547 F.3d 869, 874 (7th Cir. 2008) (“[N]otice to the lawyers, service on

the lawyers, knowledge of all concerned-nothing will suffice to start the 90-day clock running

except service on whoever is identified as the decedent’s representative or successor.”);

Grandbouche v. Lovell, 913 F.2d 835, 837 (10th Cir. 1990) (“[T]he service required by Rule

25(a)(1) on nonparties, specifically the successors or representatives of the deceased party’s estate,

must be serviced pursuant to FED. R. CIV. P. 4.”); Fariss v. Lynchburg Foundry, 769 F.2d 958, 962

(4th Cir. 1985) (“Personal service of the suggestion of death alerts the nonparty to the

consequences of death for a pending suit, signaling the need for action to preserve the claim if so

desired.”).

       In its Reply to the Response to Motion to Dismiss, Seterus cites Keller v. Bennett, 103 So.

3d 747, 751-52 (Miss. Ct. App. 2012), for the holding by the Mississippi Court of Appeals that

Rule 25 of the Mississippi Rules of Civil Procedure (“Mississippi Rule 25”), which is nearly

identical to its federal counterpart, does not require service on the deceased plaintiff’s successor

or representative in every case where death is suggested on the record but only sets forth the

method for proper service on any non-party. (Adv. Dkt. 46 at 1-2). This narrow interpretation of



                                           Page 15 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 16 of 29




Mississippi Rule 25 led the Mississippi Court of Appeals in Keller to conclude that the statement

of death must be served only on the party whose rights are being cut off by the ninety-day limit.

       Keller’s interpretation of Mississippi Rule 25 is not binding on this Court, and the Court

does not find its analysis persuasive. See Ransom v. Brennan, 437 F.2d 513, 520 (5th Cir. 1971)

(noting that federal courts must apply federal rules). Keller represents a minority view, conflicts

with the holding in Sampson, and was decided more than two years before Sampson. It is thus

uncertain whether the Mississippi Court of Appeals would have reached the same result if it had

had the benefit of the Fifth Circuit’s reasoning in Sampson. Keller, however, cites with approval

two decisions of the Fifth Circuit interpreting other provisions of Rule 25. Keller, 103 So. 3d at

751, 753 (citing Ransom, 437 F.2d at 519; Ray v. Koester, 85 F. App’x 983, 984 (5th Cir. 2004)).

       Seterus attempts to distinguish Sampson on its facts because “[n]either the estate nor

personal representatives of Judy Thompson have been identified.” (Adv. Dkt. 46 at 2). In

Sampson, counsel for the decedent, Lurlia A. Oglesby (“Oglesby”), filed the statement noting the

death of her client, Rebecca Breaux (“Breaux”), the named plaintiff in the lawsuit. Sampson, 780

F.3d at 680. Oglesby served a copy of the death notice only on counsel for the defendant. After

ninety days had passed without any motion to substitute being filed, the district court dismissed

the lawsuit. Oglesby filed a motion to alter or amend the judgment of dismissal, arguing that the

service requirements of Rule 25 were not met and, thus, the dismissal was premature. She then

filed a separate motion to substitute Breaux’s daughter and the executrix of Breaux’s estate, Keva

Nuckols Sampson (“Sampson”), as the named plaintiff in the lawsuit. The district court denied

both motions, finding that Oglesby, as counsel for Sampson, was aware that the ninety-day period

was running once Oglesby filed the suggestion of death and, therefore, Sampson had adequate

notice and time to file a motion for substitution. Id. at 681. On appeal, the Fifth Circuit disagreed,



                                           Page 16 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 17 of 29




holding that the filing of the notice of death by Oglesby was not sufficient to trigger the ninety-

day time limit given the absence of Rule 4 service on Sampson, the non-party representative of

Breaux’s estate. Id. at 682. “[I]nsistence on service even when the decedent’s lawyer is the person

making the suggestion makes a certain amount of sense; it protects the nonparty from finding

[herself] in a situation in which a lawyer for someone else (the decedent) has thrust [her] into a

case that [s]he would rather not be in, or at least not as the client of this lawyer.” Id. (quoting

Atkins, 547 F.3d at 874).

       Finally, Seterus suggests that it would be unfair to read Rule 25 and Sampson as requiring

a defendant who files a notice of death for a deceased plaintiff to bear the burden of identifying

the decedent’s successor or representative at the time the suggestion of death is made. (Adv. Dkt.

46 at 2). Most courts that have reached this issue, however, have found that where the defendant

files a notice of death for a deceased plaintiff, the noticing defendant must at a minimum undertake

a good faith effort to identify an appropriate representative. In Fariss, for example, the court did

not find the requirement of service on the successor or representative to be an “onerous burden”

and concluded that “it is generally appropriate to require the serving party to shoulder that burden,

rather than permitting the absence of notice to decedent’s representative to lead to forfeiture of the

action.” Fariss, 769 F.2d at 962. Moreover, in Sampson, the Fifth Circuit quoted Fariss for the

proposition that “[s]ervice of the notice of death on the personal representative for a deceased-

plaintiff’s estate is generally required, even where it is difficult to determine who the personal

representative is.” Sampson, 780 F.3d at 681 (emphasis added).

       Notwithstanding Seterus’s arguments to the contrary, the Court finds that Sampson is

conclusive. Because Seterus did not serve the Suggestion of Death on Judy Thompson’s successor

or representative and failed to show that it made any effort to comply with that obligation, the



                                           Page 17 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 18 of 29




ninety-day period under Rule 25 never commenced. Accordingly, the Court finds that the Motion

to Dismiss should be denied without prejudice. If Seterus identifies Judy Thompson’s successor

or representative and serves the Suggestion of Death on that non-party or, in the alternative, if

Seterus is unable to identify a successor or representative but shows that it made good faith efforts

to do so, the Court will entertain another motion to dismiss Judy Thompson’s claims. At a

minimum, good faith efforts would require Seterus to attempt to locate the adult surviving relatives

listed in the obituary, including Sandy Taylor, who, according to Joe Thompson, was granted

power of attorney over Judy Thompson before her death. (S. Ex. 5 at 11). Because Rule 7004

allows service nationwide and by mail, the burden on Seterus to serve the Suggestion of Death

will be minimal.

       The Court recognizes that the Adversary cannot continue indefinitely with Judy Thompson

named as a plaintiff. At some point, the Court itself may take steps to determine whether

substitution or dismissal is appropriate under the circumstances.

B.     Summary Judgment Motion

       The Court next considers the Summary Judgment Motion filed by Joe Thompson. He

contends that there is no genuine issue on the claims he alleged in Counts I and II of the Complaint

that Seterus breached the Deed of Trust and willfully violated the automatic stay.

       1.      Summary Judgment Standard

       Rule 56 of the Federal Rules of Civil Procedure (“Rule 56”), as made applicable to

adversary proceedings by Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides in

relevant part that “[t]he court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). Summary judgment is properly entered when the “depositions, documents,



                                           Page 18 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 19 of 29




electronically stored information, affidavits or declarations, stipulations . . . , admissions,

interrogatory answers, or other materials” show that there is no genuine issue as to any material

fact and that the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c)(1)(A);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Summary judgment is viewed as an

important process through which parties can obtain a “just, speedy and inexpensive determination

of every action.” Id. at 327 (citations & quotation omitted).

       The moving party bears the initial burden of proof to specify the basis upon which summary

judgment should be granted and identify portions of the record that demonstrate the absence of a

genuine issue of material fact. FED. R. CIV. P. 56(c)(1); see also Celotex, 477 U.S. at 322. Once

the initial burden is met, the burden of production shifts to the nonmovant who then must come

forward with specific facts, supported by the evidence in the record, upon which a reasonable

factfinder could find a genuine fact issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     “[C]onclusory allegations” or “unsubstantiated assertions” do not meet the

nonmovant’s burden. Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395,

399 (5th Cir. 2008). Summary judgment may be granted, after adequate time for discovery, against

a nonmovant who “has failed to make a sufficient showing on an essential element of [the] case

with respect to which [the party] has the burden of proof.” Celotex, 477 U.S. at 323.

       Even if the standards of Rule 56 have been met, the Court “has the discretion to deny

motions for summary judgment and allow parties to proceed to trial so that the record might be

more fully developed for the trier of fact.” Hall v. Desper (In re Desper), Adv. Proc. 09-05051-

NPO, 2010 WL 653864, at *6 (Bankr. S.D. Miss. Feb. 19, 2010); see also Firman v. Life Ins. Co.

of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 255); River Region

Med. Corp. v. Wright, No. 3:13-cv-793-DPJ-FKB, slip op. at 4-6 (S.D. Miss. Aug. 5, 2014)



                                          Page 19 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 20 of 29




(affirming interlocutory order denying summary judgment); Kunin v. Feofanov, 69 F.3d 59, 62

(5th Cir. 1995); Black v. J.I. Case Co., 22 F.3d 568, 572 (5th Cir. 1994); Veillon v. Expl. Servs.,

Inc., 876 F.2d 1197, 1200 (5th Cir. 1989).

         This Court previously has denied summary judgment to allow the parties to develop the

facts at trial. Good Hope Constr., Inc. v. RJB Fin., LLC (In re Grand Soleil-Natchez, LLC), No.

12-00013-NPO (Dkt. 437), at *33 (Bankr. S.D. Miss. Aug. 13, 2013). Here, too, the Court

exercises its discretion to deny the Summary Judgment Motion. Judy Thompson is a named

plaintiff, but her interests are not currently being represented in the Adversary. Joe Thompson’s

claims for breach of contract and willful violation of the stay arise, if at all, from the interactions

between Judy Thompson, on the one hand, and Seterus and QBE, on the other hand, regarding the

disposition of the Insurance Proceeds. Joe Thompson admitted he had no communications

whatsoever with either Seterus or QBE about the Insurance Proceeds.               Granting summary

judgment in favor of Joe Thompson could adversely impact the interests of Judy Thompson’s

estate in pursuing these same claims and potentially recovering damages, a result the Court is

unwilling to risk absent any effort being made to notify Judy Thompson’s successor or

representative of the Adversary and the estate being given an opportunity to participate in the

litigation. See, e.g., Breaux v. ASC Indus., 298 F.R.D. 339, 341 (N.D. Tex. 2013) (staying all

proceedings in the action after the filing of a notice of the plaintiff’s death until a motion for

substitution of parties as contemplated by Rule 25(a) could be filed), overruled on other grounds

by Sampson, 780 F.3d at 683. The risk to Judy Thompson’s estate is illustrated in the discussion

below.




                                            Page 20 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 21 of 29




       2.      Breach of Contract

       In Count I of the Complaint, the Thompsons alleged that Seterus breached the Deed of

Trust “by failing to timely apply the insurance or miscellaneous proceeds to the sums secured by

the Security Instrument.” (Adv. Dkt. 1-1 at 3). In the Summary Judgment Motion, Joe Thompson

argues that he is entitled to judgment as a matter of law on his breach of contract claim.

       To succeed on a breach of contract under Mississippi law, a plaintiff must prove the

existence of a valid and binding contract and the breach of the contract by the defendant. Smith v.

Antler Insanity, LLC, 58 F. Supp. 3d 716, 723 (S.D. Miss. 2014). No one disputes that the Deed

of Trust constitutes a valid and binding contract between the Thompsons and Fannie Mae. See

Pepper v. Homesales, Inc., No. 1:08-cv-344, 2009 WL 544141-HSO-JMR, at *6 (S.D. Miss. Mar.

3, 2009) (noting that a deed of trust constitutes a written contract). The Thompsons, however, did

not sue the lender, Fannie Mae; they sued Seterus, Fannie Mae’s loan servicer.

       Although Fannie Mae assigned certain duties under the Deed of Trust to Seterus related to

the servicing of the loan, Seterus did not assume all of Fannie Mae’s contractual obligations to the

Thompsons. MidSouth Rail Corp. v. Citizens Bank & Tr. Co., 697 So. 2d 451, 455 (Miss. 1997)

(holding that the assignee of a contract does not incur obligations of the assignor absent an express

agreement). For example, Ludlow testified that Seterus was required to follow extensive servicing

guidelines prepared by Fannie Mae with respect to the application and disbursement of insurance

proceeds. Her undisputed testimony showed that Fannie Mae did not delegate to Seterus the

decision whether to apply the Insurance Proceeds. Rather, Seterus’s role in the decision-making

process was limited to preparing and submitting “Form 176” to Fannie Mae on which a decision

could be made. Joe Thompson does not allege that Seterus failed to submit “Form 176” in a timely




                                           Page 21 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 22 of 29




manner or that “Form 176” contained inadequate or misleading information. Yet the Thompsons

sued Seterus, not Fannie Mae.

       Assuming Seterus owed contractual obligations to the Thompsons regarding the decision

whether to apply the Insurance Proceeds to the unpaid loan balance, Joe Thompson contends that

Seterus was required to do so in September 2015 when Judy Thompson first made the request.

Section 5 of the Deed of Trust, however, expressly authorized Fannie Mae to use the Insurance

Proceeds to restore or repair the damage to the Property rather than to credit the Insurance Proceeds

against the debt unless the restoration or repair of the Property would be economically infeasible,

or its security would be lessened. (J.T. Ex. 1 at 8). The summary judgment evidence does not

disclose the precise reason why Fannie Mae declined Judy Thompson’s request on December 2,

2015, to apply the Insurance Proceeds to the unpaid loan balance, but the Thompsons did not allege

in the Complaint that repairing the woodshop was economically infeasible.

       In Dabney v. Countrywide Home Loans, Inc., 428 F. App’x 474, 476 (5th Cir. 2011), the

Fifth Circuit rejected a breach of contract claim regarding a similar broad grant of authority to the

lender with respect to the disbursement of insurance proceeds. There, the borrower argued that a

mortgage lender was required to disburse all insurance proceeds once repairs were deemed

economically feasible. The Fifth Circuit noted that the contract authorized the lender to “disburse

proceeds for the repairs and restoration . . . in a series of progress payments as the work is

completed.” Id. The contract also granted the lender the authority to “withhold the ‘insurance

proceeds until’ [the lender] had been afforded ‘an opportunity to inspect . . . to ensure that the work

has been completed.’” Id. Reasoning that the lender’s inspection revealed that the plaintiff had

only completed fifteen percent of the repairs, even though thirty-three percent of the funds had




                                            Page 22 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 23 of 29




been disbursed, the Fifth Circuit concluded that the lender was fully justified in refusing to disburse

additional proceeds. Id.

       Like the provision in Dabney, the Deed of Trust granted Fannie Mae broad authority over

the use of the Insurance Proceeds. Moreover, Seterus has shown through Ludlow’s testimony that

the thirty-two-month delay in crediting the Insurance Proceeds may have been attributable to Judy

Thompson’s conflicting instructions and her failure to provide requested documents to Seterus in

a timely manner.

       Finally, Joe Thompson contends that credit from the Insurance Proceeds would have cured

their default in mortgage payments and lowered the Plan payments. The Deed of Trust, however,

did not require Fannie Mae to apply the Insurance Proceeds against the debt. Section 2 provides

that “[a]ny application of . . . insurance proceeds . . . to principal due under the Note shall not

extend or postpone the due date, or change the amount, of the Periodic Payments.” (J.T. Ex. 1 at

5).

       As reflected in the above discussion, issues exist common to the claims of both Judy

Thompson and Joe Thompson as to whether Seterus owed them contractual duties regarding the

disposition of the Insurance Proceeds and, if so, whether Seterus breached those duties. The Court

finds that the Summary Judgment Motion on the breach of contract claim asserted in Count I

should be denied to allow a fuller record to be developed at trial and an opportunity for Judy

Thompson’s estate to participate in the litigation.

       3.      Willful Violation of the Automatic Stay

       In Count II of the Complaint, the Thompsons alleged that Seterus willfully violated the

automatic stay “by exercising control over the insurance proceeds.” (Adv. Dkt. 1-1 at 3). Joe




                                            Page 23 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 24 of 29




Thompson argues that he is entitled to judgment as a matter of law that Seterus exercised control

over the Insurance Proceeds for thirty-two months in violation of § 362(a)(3).

       “When a bankruptcy petition is filed, an automatic stay operates as a self-executing

injunction” that prevents creditors from engaging in “any act to obtain possession of property of

the estate or of property from the estate or to exercise control over property of the estate.”

Campbell v. Countrywide Home Loans, Inc., 545 F.3d 348, 354-55 (5th Cir. 2008); 11 U.S.C.

§ 362(a)(3). A leading treatise on bankruptcy law asserts that the automatic stay under § 362(a)(3)

is violated whenever there is a violation of § 542.

       This provision [§ 362(a)(3)] should be read with sections 542 and 543, which assist
       the trustee in obtaining possession of property of the estate that is in the possession
       of third parties, by requiring turnover of the property to the trustee. The failure of
       an entity in possession of estate property to turn over the property to the trustee
       would be a violation of section 362(a)(3) except as may otherwise be provided in
       section 542.

3 COLLIER ON BANKRUPTCY ¶ 362.03[5] (16th ed. 2018).

       The purpose behind the automatic stay in § 362(a) is to allow a debtor “breathing room”

and a chance for a fresh start. Brown v. Chesnut (In re Chesnut), 422 F.3d 298, 301 (5th Cir. 2005)

(quotation omitted). Should the automatic stay be violated, Congress has provided a debtor with

a private right of action for any “willful violation.” Campbell, 545 F.3d at 355. Section 362(k)

provides, in pertinent part: “[A]n individual injured by any willful violation of a stay provided by

this section shall recover actual damages, including costs and attorneys’ fees, and, in appropriate

circumstances, may recover punitive damages.” 11 U.S.C. § 362(k)(1).

       Specific intent to violate the automatic stay is not required to prove the willfulness of a

creditor’s violation. Campbell, 545 F.3d at 355. Instead, the Fifth Circuit has formulated a three-

part test for establishing an actionable violation of the stay under § 362(k): (1) the creditor must

have known of the existence of the stay, (2) the creditor’s acts must have been intentional, and (3)

                                           Page 24 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 25 of 29




the creditor’s acts must have violated the stay. Young v. Repine (In re Repine), 536 F.3d 512, 519

(5th Cir. 2008).

        The Court finds that an issue exists as to whether the automatic stay protected the Insurance

Proceeds with respect to Joe Thompson’s bankruptcy estate, or, more simply stated, whether Joe

Thompson’s estate held an arguable interest in the Insurance Proceeds. Brown, 422 F.3d at 304

(holding that automatic stay applies to all property “arguably” owned by the debtor, even if it is

later determined that the debtor did not own the property).

        Although the Thompsons filed a joint petition for bankruptcy relief under § 302(a), the

filing of their joint petition created two separate bankruptcy estates, not one. 12 2 COLLIER ON

BANKRUPTCY ¶ 302.02[1][b] (16th ed. 2018) (joint administration simply means that their estates

are combined for purely administrative functions). As separate estates, each one consists of its

own property separately protected by the automatic stay. See COLLIER FAMILY LAW AND                 THE

BANKRUPTCY CODE ¶ 1.03[5] (2018).

        The content of Joe Thompson’s separate estate is determined under § 541. The filing of a

bankruptcy petition creates an estate consisting of all legal or equitable interests of the debtor in

property as of the petition date. 11 U.S.C. § 541(a). In addition to the property specified under

§ 541(a), property of the estate in chapter 13 cases also includes:

        [A]ll property of the kind specified in such section that the debtor acquires after the
        commencement of the case but before the case is closed, dismissed, or converted to
        a case under chapter 7, 11, or 12 of this title, whichever occurs first[.]




        12
          Under § 302(b), joint debtors may ask the Court after the commencement of their joint
case to determine the extent, if any, to which the debtors’ estates should be consolidated, the effect
of which is to combine the assets and liabilities of the two estates into a single pool to pay creditors.
2 COLLIER ON BANKRUPTCY ¶ 302.06 (16th ed. 2018). The Thompsons never filed a motion to
consolidate, and no formal order was entered in the Bankruptcy Case substantively consolidating
their bankruptcy estates.
                                             Page 25 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 26 of 29




11 U.S.C. § 1306(a)(1). With respect to insurance proceeds in general, the debtor’s ownership of

the insurance policy is relevant but not necessarily determinative as to whether the estate owns the

proceeds from that policy. Houston v. Edgeworth (In re Edgeworth), 993 F.2d 51, 55 (5th Cir.

1993). Casualty insurance proceeds from the destruction of property belonging to a chapter 13

debtor’s estate, however, generally have been held to constitute property of the estate. Bartholow

v. Calder (In re Calder), 171 B.R. 36 (Bankr. N.D. Tex. 1994). Moreover, § 541(a)(6) includes

as property of the estate “[p]roceeds, product, offspring, rents, or profits of or from property of the

estate.” 11 U.S.C. § 541(a)(6). Proceeds is “intended to be a broad term to encompass all proceeds

of property of the estate.” Bradt v. Woodlawn Auto Workers, F.C.U., 757 F.2d 512, 515 (2d Cir.

1985) (finding that insurance payment for repairs to an automobile that is property of the estate

unquestionably is also property of the estate) (quotations & citation omitted).

       The insurance policy issued by State Farm is not part of the summary judgment record, but

according to Joe Thompson, Judy Thompson alone owned the policy and, thus, the casualty

Insurance Proceeds constituted property of her chapter 13 bankruptcy estate. 13 It is unclear,

however, whether the Insurance Proceeds constituted property of Joe Thompson’s chapter 13

bankruptcy estate. Joe Thompson is not a named insured, his name does not appear on the title to

the Property, and he testified that he never has held any financial interest in the Property or the

woodshop. 14 “The [wood]shop didn’t belong to me. The house didn’t belong to me. All that was



       13
           In chapter 13 cases, confirmation of a debtor’s plan vests all property back to the debtor
unless the plan or order confirming the plan otherwise provides. 11 U.S.C. § 1327(b). Here, the
Confirmation Order provided otherwise: “All property shall remain property of the estate and shall
vest in the debtor only upon dismissal, discharge, or conversion.” (Bankr. Dkt. 21).
       14
          Joe Thompson testified in his deposition that he stored some personal property in the
woodshop that was destroyed by the fire, but there is no evidence in the record that any portion of
the Insurance Proceeds paid for damages to any property other than to the woodshop itself. (S.
Ex. 5 at 30-31).
                                            Page 26 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 27 of 29




Judy’s.” (S. Ex. 5 at 43). Joe Thompson was Judy Thompson’s second husband, and Judy

Thompson bought the Property from her parents before their marriage. (S. Ex. 5 at 14, 29, 33).

Consistent with Joe Thompson’s own view that he held no interest in the Property, he did not assist

Judy Thompson in making an insurance claim after the loss of the woodshop and never spoke with

any representative of Seterus about the disposition of the Insurance Proceeds. (S. Ex. 5 at 28).

       Notwithstanding Joe Thompson’s testimony, the parties appear to assume that the

Insurance Proceeds constitute marital property in which Joe Thompson’s estate held an arguable

interest. Yet Mississippi is not a community property state. Davis v. Davis, 626 So. 2d 111 (Miss.

1995). Marital property under Mississippi law consists only of assets acquired or accumulated

during the marriage. Hemsley v. Hemsley, 639 So. 2d 909, 915 (Miss. 1994). An issue thus exists

as to whether Joe Thompson’s estate (as opposed to Judy Thompson’s estate) held an arguable

interest in the Insurance Proceeds warranting the protection afforded by the automatic stay. The

presence of this issue supports the Court’s decision to deny the Summary Judgment Motion

pending an effort to notify Judy Thompson’s successor or representative about the Adversary.

       In defense of the allegation that Seterus exercised control over the Insurance Proceeds in

willful violation of the automatic stay, Seterus posits that no stay violation occurred because of the

conflicting instructions given by Judy Thompson and her general lack of cooperation and because

of the absence of any direction from the Trustee as to the disposition of the Insurance Proceeds.

(Adv. Dkt. 44 at 6). This argument suggests an intent by Seterus to rely on Citizens Bank of

Maryland v. Strumpf, 516 U.S. 16 (1995), in which the U.S. Supreme Court held that a bank’s

administrative freeze of a debtor’s checking account before filing a motion for relief to exercise

its right of offset was not a violation of the automatic stay.

       Respondent’s reliance on these provisions [§ 362(a)(3) and (a)(6)] rests on the false
       premise that petitioner’s administrative hold took something from respondent, or

                                            Page 27 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 28 of 29




       exercised dominion over property that belonged to respondent. That view of things
       might be arguable if a bank account consisted of money belonging to the depositor
       and held by the bank. In fact, however, it consists of nothing more or less than a
       promise to pay, from the bank to the depositor, . . . and petitioner’s temporary
       refusal to pay was neither a taking of possession of respondent’s property nor an
       exercising of control over it, but merely a refusal to perform its promise.

Strumpf, 516 U.S. at 21. Seterus’s reliance on Strumpf would require resolution of issues regarding

the conduct of Seterus, QBE, and Judy Thompson and the role of the Trustee apart from the

question whether the Insurance Proceeds constituted property of Joe Thompson’s estate. As with

the breach of contract claim, the Court finds that the Summary Judgment Motion on the stay

violation claim asserted in Count II should be denied given that Judy Thompson’s successor or

representative, if any, is likely unaware of the pending Adversary.

                                            Conclusion

       Because Seterus did not serve the Suggestion of Death on Judy Thompson’s successor or

representative and failed to show that it made any effort to comply with that obligation, the ninety-

day period to file a motion to substitute under Rule 25 has not yet commenced, and the Motion to

Dismiss should be denied without prejudice. Because Joe Thompson asks the Court to resolve

issues—such as whether the Insurance Proceeds constituted property of his bankruptcy estate,

whether Seterus owed him contractual obligations regarding the disbursement of the Insurance

Proceeds, and whether the Insurance Proceeds were misapplied in breach of the Deed of Trust—

that could adversely impact the interests of Judy Thompson’s estate in pursuing and potentially

recovering damages on the same claims he asserts in the Adversary, the Court finds that the

Summary Judgment Motion should be denied given that no effort yet has been made to notify Judy

Thompson’s successor or representative of the Adversary. “Even if the standards of Rule 56 are

met, a court has discretion to deny a motion for summary judgment if it believes that ‘the better

course would be to proceed to a full trial,’” so that the record might be more fully developed at

                                           Page 28 of 29
  17-00058-NPO Dkt 47 Filed 11/05/18 Entered 11/05/18 13:17:03 Page 29 of 29




trial. Firman, 684 F.3d at 538; River Region Med. Corp., No. 3:13-cv-793-DPJ-FKB, slip op. at

4-6; see also Kunin, 69 F.3d at 62; Black, 22 F.3d at 572; Veillon, 876 F.2d at 1200.

       IT IS, THEREFORE, ORDERED that the Motion to Dismiss is denied without prejudice.

       IT IS FURTHER ORDERED that the Summary Judgment Motion is hereby denied.

                                    ##END OF OPINION##




                                          Page 29 of 29
